Title: To James Madison from John Jordan Crittenden, 4 February 1817
From: Crittenden, John Jordan
To: Madison, James



Sir.February 4, 1817

The Legislature of Kentucky present you with an expression, of their feelings and sentiments at the close of your Administration.  We know that the approbation of Republican Citizens is the noblest Reward that can be confered on their chief Magistrate, and your approaching retirement, will soon exhibit you on a level with other private citizens, distinguished by your Virtues and past Services; a Situation where no congratulatory address, can be Supposed to elicit in return the favours of Executive Patronage; your Services in advocating the constition of your Country, in filling with fidelity many Important offices under that Goverment; and thereby promoting its welfare, in approaching the Presidential chair, in conducting that arduous and important office, with correct policy, in managing the helm of state, through a just and necessary, but a Tempestuous and Boisterous war, difficult on account of the power of the enemy; But rendered more dangerous by faction at home; Recommended by your Patriotism, prosecuted under your auspices, and Terminated gloriously by your undeviating perseverance, presenting a crisis unknown to any other chief Magistrate Since the adoption of our constition all demand of us an unequivocal declaration of your title to the lasting gratitude of the people of Kentucky, and while we contemplate with delight the elevated attitude of this Nation among the civilized Goverments of the age; We will cherish with Pleasure, the memory of the man whose talents and Services have so eminently contributed, to his Country’s character, and unsullied honor.

John J CrittendenSpeaker of the House of Representives
Edmund BullockSpeaker of the Senate




Approved February 4th: 1817
By the Lieutenant Governor,

Gabl. Slaughter
John PopeSecretary



